Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-11, 14-17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chae et al. US 2020/0015298.
Claim 1:
Chae et al. discloses a method for a UE (User Equipment) to perform sidelink transmission, comprising: 
the UE performs sensing on a second direction or beam (the UE may acquire load information regarding a load measured for each beam direction; Chae et al.; [0149]; [0150]); and
the UE performs a sidelink transmission on a resource on a first direction or beam, wherein the resource is selected based on at least sensing result of the second direction or beam (upon performing access, the UE may preferentially select a gNB 
having a load for the beam direction lower than a preset restriction value.  In 
addition, the UE does not select (i.e., does not attempt to access) a gNB 
located in a beam direction in which the load is equal to or higher than the 

Claim 2:
Chae et al. discloses the UE performs sensing on the first direction or beam; and the UE performs the sidelink transmission on the resource on the first direction or beam, wherein the resource is selected based on at least sensing result of the second direction or beam and the first direction or beam (Chae et al.; [0154]; [0160]; [0161]; [0100]).
Claim 3:
Chae et al. discloses a relative angular difference between the second direction or beam and the first direction or beam is at least larger than X degrees, wherein X is any of 30, 60, 90, 120, or 150 (Chae et al. Fig. 12 illustrates angular difference between a beam of the Cell A and a beam of the cell B for UE4 is approximately 90 degrees).
Claim 6:
Chae et al. discloses resource selection based on the sensing result of the second direction or beam means that the UE performs energy sensing on the second direction or beam (Chae et al.; [0154]; [0160]; [0161]; [0100]) to derive a metric (load) for each candidate resource respectively, and the UE performs time and/or frequency resource selection (a resource unit; [0100]) with selecting the candidate resources with a smaller metric (selects resource on resource pool with smaller load; [0160]; [0161]).
Claim 7:

Claim 8:
Chae et al. discloses when the UE receives a transmission on the second direction or beam (Chae et al.; [0139]), the UE does not perform time and/or frequency resource selection with excluding the time and/or frequency resources associated with the received transmission for selecting transmission resource on the first direction or beam (selects resource on resource pool with smaller load; [0141]; [0160]; [0161]).
Claim 9:
Chae et al. discloses resource selection based on the sensing result of the first direction or beam means that the UE receives a transmission on the first direction or beam (Chae et al.; [0139]), and the UE performs time and/or frequency resource selection (a resource unit; [0100]) with excluding the resources associated with the received transmission (selects resource on resource pool with smaller load; [0141]; [0160]; [0161], where the selected resource is after (later in time) the measured transmission described in [0139]).
Claim 10:

Claim 11:
Chae et al. discloses a method of a UE (User Equipment) to perform sidelink transmission, comprising: 
the UE performs sensing on a second direction or beam and a first direction or beam; the UE selects a resource based on the sensing result of the second direction or beam and the first direction or beam, wherein when the UE receives a transmission (received signal strength is measured; Chae et al.; [0139]) on the first direction or beam, and the UE performs time and/or frequency resource selection (a resource unit; [0100]) with excluding the resources associated with the received transmission (selects resource on resource pool with smaller load; [0141]; [0160]; [0161], where the selected resource is after (later in time) the measured transmission described in [0139]),
wherein the UE performs energy sensing on the second direction or beam to derive a metric for each candidate resource, and the UE performs time and/or frequency resource selection with selecting the candidate resources with a smaller metric; and
the UE performs a sidelink transmission on the resource on the first direction or beam (upon performing access, the UE may preferentially select a gNB having a load for the beam direction lower than a preset restriction value.  In addition, the UE does not select (i.e., does not attempt to access) a gNB located in a beam direction in which the load is equal to or higher than the preset restriction value; [0154]; [0160]; [0161] and a 
Claim 14:
Chae et al. discloses when the UE receives a transmission on the second direction or beam (Chae et al.; [0139]), the UE does not perform time and/or frequency resource selection with excluding the time and/or frequency resources associated with the received transmission for selecting transmission resource on the first direction or beam (selects resource on resource pool with smaller load; [0141]; [0160]; [0161]).
Claim 15:
Chae et al. discloses the UE does not perform energy sensing on the first direction or beam to derive metric (the load information is received directly from the network; Chae et al.; [0132]; [0133]) for each candidate resource respectively of transmission resource on the first direction or beam (Chae et al.; [0157]).
Claim 16:
Chae et al. discloses a method of a UE (User Equipment), comprising:
the UE performs sensing on multiple directions or beams and acquires respective sensing results of the multiple directions or beams; and
the UE performs a sidelink transmission on a resource (a resource unit; Chae et al. ; [0100]) on a first direction or beam, wherein the resource is selected based on weighted (P(a,i)-c*L(a,i)*1(L(a,i)>T); Chae et al.; [0136]; [0139]) sensing results of the multiple directions or beams (upon performing access, the UE may preferentially select 
Claim 17:
Chae et al. discloses the UE selects the resource (a resource unit; Chae et al.; [0100]) based on a directional result for the first direction or beam, wherein the directional result is derived from weighting (P(a,i)-c*L(a,i)*1(L(a,i)>T); [0136]; [0139]) the sensing results of the multiple directions or beams (Chae et al.; [0154]; [0160]; [0161]).
Claim 19:
Chae et al. discloses the UE performs sensing on the multiple directions or beams means that the UE generates multiple receiving beams comprising the multiple directions respectively and the UE performs the sensing via the multiple receiving beams, wherein different receiving beams comprise different directions (Chae et al.; [0154]; [0160]; [0161]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chae et al. US 2020/0015298 in view of Yoshino et al. US 2002/0115474.
Chae et al. discloses the claimed invention as to claims 1, 11 and 16 above.
Furthermore, Chae et al. discloses regarding claim 20, the weighting for the sensing results of another direction of the first direction or beam is larger than the weighting for the sensing results of other directions or beams, except the first direction or beam (Chae et al.; [0139]; [0141]).
Chae et al. fails to teach regarding claim 20, the opposite direction of the first direction or beam.
Chae et al. fails to teach regarding claims 4 and 12, the second direction or beam comprises the opposite direction of the first direction or beam.
	However, Yoshino et al. discloses that the radio wave beam radiated to the direction of 30 degrees from the base station 200 becomes interference wave for communication using the radio wave beam to the direction of 210 degrees (opposite direction) from the adjacent base station 201. (Yoshino et al.; Fig. 6; [0080])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a configuration where the UE is located between the base stations such that measurements are in opposite directions in the system taught by Chae et al. in order to allow network coverage in the system.

Claims 5, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chae et al. US 2020/0015298 in view of Thomas US 6,697,642.
Chae et al. discloses the claimed invention as to claims 1, 11 and 16 above.

Chae et al. fails to teach, but Thomas discloses regarding claim 18, the UE performs sensing on the multiple directions/beams means that the UE performs omni-directional reception or sensing and then performs digital computing on the reception or sensing result to generate the sensing result on or toward the multiple directions/beams, wherein the sensing results of different directions/beams are derived from different digital computing (Thomas; column 10, line 31-column 11, line 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform direction search starting with omni-directional antenna path divided into respective half-plane directions to determine in which half-plane the greatest RSSI is received, and to divide that half-plane into suitable sectors, for example 90 degree sectors or 60 degree sectors (angular width of sensing region on the first and second direction), for the configuration of beams in the system of Chae et al. as taught by Thomas in order to optimize antenna beam directions. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Skripnikov whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on (571)270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEX SKRIPNIKOV/Primary Examiner, Art Unit 2416